Citation Nr: 1439832	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-46 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service-connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to May 1957.  The Veteran died in October 2007.  The Appellant is the Veteran's widow.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.

The Board notes the claim for the cause of the Veteran's death was originally denied in July 2008.  The Board liberally construes the Appellant's September 2008 statement as a notice of disagreement.  The Appellant submitted new and material evidence prior to the expiration of the appeal period.  The claim was reconsidered in March 2010.  As the July 2008 rating decision was not final, the Appellant's claim is considered an original claim for benefits.  38 C.F.R. § 3.156(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2007; his death certificate lists the immediate cause of death to be cardiopulmonary arrest, due to or a consequence of respiratory failure, due to or a consequence of biventricular congestive heart failure.  Other significant conditions contributing to death, but not related to the immediate cause of death, were myocardial infarction, cor pulmonale, and staph bacteremia.  

2.  The Veteran was in receipt of compensation for psoriasis and psoriatic arthritis at the time of his death.  

3.  The evidence tends to make it at least equally likely that the service-connected  psoriasis and psoriatic arthritis were a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in October 2007 and his death certificate lists the immediate cause of death to be cardiopulmonary arrest, due to or a consequence of respiratory failure, due to or a consequence of biventricular congestive heart failure.  Other significant conditions contributing to death, but not related to the immediate cause of death were myocardial infarction, cor pulmonale, and staph bacteremia.  

The Appellant contends that the Veteran's death was the result of his service-connected psoriasis and psoriatic arthritis. 

According to VA law, when a veteran dies from a service-connected disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse.  38 U.S.C.A. § 1310.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Further, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Here, the Board finds that all material elements of the claim are in equipoise.  38 C.F.R. § 3.102.

In favor of the Appellant's position are statements from the Veteran's private provider, Dr. JEM.  He opined in various opinions (March 2008, August 2008, and March 2010) that the Veteran's psoriatic arthritis was a major contributing factor to his death as his arthritic conditions prohibited him from maintaining an active lifestyle, which promoted obesity and hypercoagulability, which then increased his risk for cardiovascular disease, and led to mild cardial infarction and coronary disease and ultimately led to his death.  

In October 2008, Dr. JI opined that it was quite possible that the Veteran's death due to cardiopulmonary arrest was related to his gout and psoriasis, as multiple studies linked elevated uric acid levels to cardiovascular disease, and it was possible that high uric acid levels were an independent risk factor for atherosclerotic coronary artery disease.  In addition, Dr. JI opined indicated that psoriasis had been linked to the metabolic syndrome and there was concern that patients with psoriasis could face a higher risk of premature cardiovascular mortality because of their T-cell mediated disease leading to increased inflammation and release of inflammatory cytokines.  

In March 2011, Dr. HND opined that based on a reasonable degree of medical certainty that the Veteran's therapy for psoriasis and psoriatic arthritis contributed substantially to the myocardial infarction he suffered, which led to his death.  Dr. HND concluded it was more likely than not that the Veteran's therapy for psoriasis and psoriatic arthritis led to his cardiopulmonary arrest, as a result of the myocardial infraction, and congestive heart failure.    

Against the Appellant's arguments are opinions from VA examiners.  The April 2008 VA examiner opined the Veteran's death was not principally due to psoriasis or psoriatic arthritis.  The examiner indicated that the contribution of psoriasis and psoriatic arthritis to the Veteran's death could only be resolved by resorting to mere speculation.  The examiner noted the private opinions and stated that the providers' opinions that immobility from arthritis decreased cardiovascular conditions was speculative as risk factors were not causative factors and the association between a risk factor and an actual outcome, unless resolved with conclusive data, was only theoretical.  The examiner concluded that given the multiple chronic medical conditions other than psoriasis and arthritis that the Veteran had, it was far more likely that his death was a manifestation of those other conditions rather than any theoretical association with psoriasis/arthritis and that any link between the service-connected conditions and his death could only be resolved by resorting to pure theoretical speculation. 

The January 2010 VA examiner opined the service-connected conditions were less likely as not to have contributed to the cause of death.  The examiner noted that the cause of death did not denote heart disease per se, since cardiorespiratory arrest was a synonymous phrase for death itself.  The examiner indicated that coronary artery disease with myocardial infarction as a basis for heart failure resulting in death was corroborated by outside medical records.  The examiner indicated the private opinions did not specify a direct cause and effect relationship between psoriasis and/or psoriatic arthritis, and cardiopulmonary arrest.  Moreover, the statements regarding the service-connected conditions as contributing to the Veteran's coronary artery disease appeared speculative and without scientific citation.  The examiner found the Veteran's diabetes mellitus and hypertension was well known causative factors for coronary artery disease.  The examiner concluded that neither service-connected condition was listed as significant conditions contributing to death and that regrettably, documented correlation between any putative psoriatic or arthritic condition during service or development of coronary artery disease after service was lacking. 

Finally, an independent VA opinion was sought in May 2012.  The examiner opined the Veteran's death due to cardiovascular causes was less likely than not caused by psoriatic arthritis.  The examiner reasoned that it was known that patients with psoriasis have an increased risk of coronary atherosclerosis, myocardial infarction, heart failure, and several risk factors including diabetes mellitus, hypertension, hyperlipidemia, smoking, and obesity.  The examiner noted the articles submitted by the Appellant supported these observations and some of the authors postulated that inflammation may mediate this association.  However, the examiner stated it must be emphasized that these associations were determined in observational studies and that a cause and effect relationship had not been proven and could not be proven in studies of this type.  The examiner indicated that several of the authors stated this point, with one referring to these associations as "circumstantial."  The examiner concluded that his independent review of the medical literature supported the presence of an association, but no proven cause and effect relationship between psoriasis, psoriatic arthritis or their treatment and cardiovascular morbidity or mortality.  

While it is clear that the service-connected psoriasis and psoriatic arthritis were not the principal cause of the Veteran's death, the evidence is in equipoise as to whether the service-connected conditions were a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  By resolving all material questions of law and fact in the Appellant's favor, entitlement to service connection for the cause of the Veteran's death  is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


